Citation Nr: 1504311	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  08-37 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right tibial stress reaction, prior to December 7, 2012.

2.  Entitlement to an increased rating in excess of 20 percent for right tibial stress reaction, from December 7, 2012.

3.  Entitlement to an increased rating in excess of 10 percent for left tibial stress reaction, prior to December 7, 2012.

4.  Entitlement to an increased rating in excess of 20 percent for left tibial stress reaction, from December 7, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to May 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO denied a rating in excess of 10 percent for the Veteran's right and left tibial stress reaction.  In November 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2008.  In December 2008, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In December 2012, the Board remanded the Veteran's higher rating claims to the agency of original jurisdiction (AOJ) for further development.  After completing the requested development, , the AOJ partially granted the Veteran's claims for increased ratings, awarding a  20 percent rating, each, for right and left tibial stress reaction from December 7, 2012 (as reflected in February 2013 rating decision and supplemental SOC (SSOC)).  However, as higher ratings for each disability are available before and after that date, and a veteran is presumed to seek the maximum, available benefit, the Board has characterized the appeal as now encompassing the four matters set forth on the title page.   See AB v. Brown, 6 Vet. App. 35,38 (1993).

As a final preliminary matter, the Board notes that, although, the RO has characterized the service-connected right and left tibial stress reaction disabilities as including "arch pain," in her November 2007 NOD, the Veteran asserted  that her foot pain was caused by her service-connected right and left tibial stress reaction disabilities, and (as discussed below), a VA examiner has attributed the Veteran's foot pain to pes planus and plantar fasciitis.  Thus, the Board finds that the record raises questions as to the Veteran's entitlement to service connection for pes planus and plantar fasciitis, to include as secondary to service-connected right and/or left tibial stress reaction.  As these matters have not been adjudicated by the AOJ, they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  From the October 18, 2005 date of VA examination of the joints, through December 6, 2012 the Veteran experienced, primarily, pain, and intetmittent swelling in each lower extremity, with no more than overall slightly limited knee and ankle motion due to pain; collectively, these symptoms are suggestive of overall moderate disability.

3.  At no point pertinent to the current claim for increase has the Veteran's right or left tibial stress reaction disability been manifested by more than overall moderate knee or ankle disability. 

4.  The schedular criteria are adequate to rate each disability under consideration at all pertinent points, and no claim for a total disability rating based on individual unemployability due to either disability has been raised in conjunction with the claim for increase.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the period from October 18, 2005, through December 6, 2012,  the criteria for a 20 percent rating for a right tibial stress fracture are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71, 4.71a, Diagnostic Code (DC) 5262 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, for the period from October 18, 2005 through December 6, 2012, the criteria for a 20 percent rating for a left tibial stress fracture are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West  2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71, 4.71a, DC 5262 (2014).

3.  The criteria for a rating greater than 20 percent for a right tibial stress reaction are not met at any pertinent point.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.71, 4.71a, DC 5262 (2014).

4.  The criteria for a rating greater than 20 percent for a left tibial stress reaction are not met at any pertinent point.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.71, 4.71a, DC 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014 includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a pre-rating August 2006 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for an increased rating.  The July 2007 decision reflects the initial adjudication of the claim after the issuance of the August 2006 letter.  Post rating, an August 2008 letter set forth applicable  criteria for higher ratings, and the  And the claims were  subsequently adjudicated in an October 2008 SOC and in a February 2013 SSOC..  Notably, neither the Veteran nor her representative has  demonstrated or even alleged any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations, as well as the Veteran's service treatment records and VA outpatient treatment records.  Also of record are various written statements submitted by the Veteran and by his representative, on his behalf.  Notably, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim on appeal.  The Board finds that no additional AOJ action to further develop the record in connection with any claim on appeal, prior to appellate consideration, is required.

As noted above, the Board sought further development of the claims in August 2012.  The AOJ was instructed to arrange for the Veteran to undergo VA examination.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  

The Veteran was afforded a VA examination in December 2012.  Accordingly, the Board finds that the AOJ substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson,, 20 Vet. App.537,543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected right and left tibial stress reaction have each been rated as 10 percent disabling prior to December 7, 2012, and as 20 percent from that date, under Diagnostic Codes (DCs) 5299-5262.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2013).  Here, the hyphenated diagnostic code indicates an unlisted orthopedic disorder (DC 5299) rated, by analogy, under the criteria for impairment of the tibia and fibula under DC 5262.  See 38 C.F.R. § 4.20 (2014). 

The Veteran filed the current claim for increase on July 26, 2006.  Because the RO has already assigned staged ratings for the disabilities at issue, the Board will consider the propriety of the assigned rating for each disability at each stage, as well as whether any further staged rating of each disability is warranted. 

Under DC 5262, a 10 percent rating contemplates impairment of the tibia and fibula by malunion with slight knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262 (2013).  A 20 percent rating is warranted with moderate knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability.  Id.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.  Id.

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Here, because, as discussed below, limitation of motion is factor in assessing the severity of each disability under consideration, the Board has also considered the diagnostic criteria for evaluating limitation of motion of the knees and ankles.

Standard range of knee motion is from 0 degrees on extension to 140 degrees on flexion, whereas standard range of ankle motion is from 0 to 20 degrees on dorsiflexion, and from 0 to 45 degrees on dorsiflexion.  38 C.F.R. § 4..71, Plate II.

Under Diagnostic Code 5260, a rating of 0, 10, 20, or 30 percent is warranted for limitation of flexion of the knee to 60, 45, 30, or 15 degrees, respectively.  Under Diagnostic Code 5261, a rating of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the knee to 5, 10, 15, 20, 30, or 45 degrees, respectively.  Under Diagnostic Code 5271, a 10 percent rating is assignable for moderate limitation of ankle motion, and a maximum 20 percent rating is assigned for marked limitation of ankle motion.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.   See 38 C.F.R. §§ 4.40 , 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).   
Pertinent to the April 2006 date of the claim for increase, VA treatment records reflect that in May 2005, the Veteran complained of painful and swollen ankles.

The Veteran was afforded a VA joints examination in October 2005.  She then complained of sharp pain with ambulation to the lateral aspect of the left ankle.  There was no weakness, stiffness, occasional swelling  heat, redness, or instability.  There was no giving way, locking, fatigability, or decrease in endurance.  There was tenderness to palpation of the ankle diffusely over both malleoli superiorly, posteriorly, and anteriorly.  Range of motion of the right ankle was to 5 degrees on dorsiflexion and to 40 degrees on plantar flexion.  Passive dorsiflexion was to 10 degrees and plantar flexion was to 42 degrees.  Pain on dorsiflexion was from 5 to 10 degrees, and pain on plantar flexion began at  42 degree.  There was no change in the range of motion with repetition.  As for the Veteran's right knee, she reported daily pain at a level of 9-10 out of 10.  She denied weakness or stiffness.  She reported  intermittent swelling in the same area, but no heat, redness, instability, or giving way.  There was no locking, fatigability, or decrease in endurance.  She had pain on the extremes of forced flexion, but no evidence of edema effusion, instability, or weakness.  There was no diffuse tenderness to palpation noted of the knee and around the patella.  There was no evidence of redness or heat.  There was some guarding on extreme flexion.  On range of motion testing of each knee, the Veteran had  full extension to 0 degrees and flexion to 120 degrees.  There was no change in the range of motion with repetition.  The examiner diagnosed patellofemoral pain syndrome.

The Veteran had a VA foot examination in January 2007.  She then complained of bilateral knee pain and right knee locking when bending down.  She also complained of left ankle aching.  On range of motion testing,  right knee flexion was to 140 degrees.  There was no additional loss of motion on repetitive use.  Left ankle dorsiflexion was from 0 to 20 degrees with no additional loss of motion on repetitive use.  Left ankle plantar flexion was from 0 to 45 degrees with no additional loss of motion on repetitive use.  The examiner noted crepitus in the Veterans' right knee,  but there was no other knee abnormality.  

On VA examination in October 2008, the Veteran complained of mild mid-tibial pain.  There was no evidence of arthritis.  Reportedly, the Veteran could stand for only 15 or 20 minutes and could walk up to one mile.  She reported severe flare-ups every three to four months, during which time she was less able to walk.  The flare-ups lasted between two and four weeks.  The examiner noted that a weight-bearing joint was affected and the Veteran had a slow gait.  There was no evidence of abnormal weight bearing.  The examiner noted that the Veteran's disability had significant effects on her occupation in that she had decreased mobility.  The Veteran reported that she had been a teacher for five years and missed one day of work for her shin pain.  She reported having to sit down more during flare-ups. 

The Veteran was afforded another VA examination in December 2012.  The examiner noted that the Veteran had a current diagnosis of bilateral tibial stress syndrome residuals.  The Veteran reported that she always has pain in her legs and she cannot walk a mile because of the pain.  She reported that she had to walk with a cane, and that she had to use crutches one to two times a year during flare-ups.  She is also unable to do any exercise because of the pain.  On range of motion testing, right knee flexion was to 120 degrees, with objective evidence of painful motion beginning at 115 degrees.  Right knee extension was to t 0 degrees, with objective evidence of painful motion beginning at 0 degrees.  Left knee flexion was to  100 degrees, with objective evidence of painful motion beginning at 95 degrees.  Left knee extension was to t 5 degrees, with objective evidence of painful motion beginning at 5 degrees.  After repetitive use testing, right knee flexion was to  110 degrees, and right knee extension was to  5 degrees.  After repetitive use testing, left knee flexion was to 90 degrees and left knee extension was to  5 degrees.  As to functional loss, the examiner noted that the Veteran had less movement than normal in both legs, excess fatigability in both legs, pain on movement in both legs, swelling in the left leg, and interference with sitting, standing, and weight-bearing in both legs.  The Veteran had tenderness or pain to palpation for the joint line or soft tissues of both knees.  Muscle strength testing revealed 4/5 strength in left knee flexion, but 5/5 strength in right knee flexion.  Strength was 5/5 for bilateral knee extension.  Physical examination did not reveal any instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There was mild swelling and tenderness to palpation of the left knee.  There was no evidence of arthritis.

The examiner noted that the Veteran's gait was antalgic and she had difficulty ambulating.  It was noted that the Veteran's x-ray findings were negative for any tibial stress fracture or deformity.  However, the examiner noted that she had moderate pain with some decreased range of motion secondary to pain.  On examination, pain was noted in her bilateral arches.  The examiner concluded that the Veteran's right and left tibial stress reaction each resulted in moderate impairment.  The examiner also opined that the Veteran's arch pain was most likely caused by pes planus and plantar fasciitis and not her service-connected right and left tibial stress reaction disabilities.

Considering the pertinent evidence in light of the applicable legal authority, to include the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, , and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted for each disability from the date of an October 18, 2005 VA joints examination-within one year of the current, July 26, 2006 claim for increase-through December 6, 2012.  

In this regard, the Board finds that, for the period prior to December 7, 2012, the symptoms associated with each lower extremity consisted of pain and swelling, with no more than slightly limited knee and ankle motion due to pain, suggestive of overall moderate disability.  Notably, this disability picture is not vastly different from that shown on VA examination in December 2012, the findings from which formed the basis for the award of a 20 percent rating for each disability-except that the 2012 examiner more clearly articulated associated functional impairment as interference with sitting, standing, and weight-bearing in both legs. Notably, such identified functional impairments are similar to those identified in the appellant's prior lay assertions.  

However, the criteria for a rating greater than 20 percent for either service-connected tibia disability have not been met for any time pertinent to this appeal.  In this respect, the credible lay and medical evidence establishes that the Veteran's service-connected right and left tibial stress reaction disabilities continue to be manifested by complaints of swelling, pain resulting in decreased range of motion, and associated functional impairment, which, collectively, do not  do not result in more than overall moderate disability, consistent with a 20 percent rating for each disability under Diagnostic Code 5262.  Notably, there is no evidence of, or of disability comparable to, malunion of the tibia or fibula with marked knee or ankle disability, or nonunion of the knee with loose motion, requiring an ankle brace, to warrant a 30 percent or 40 percent rating under that diagnostic code, respectively.

The Board also finds that no higher rating for either disability under consideration is warranted under any other potentially applicable provision of VA's rating schedule providing for a rating in excess of 30 percent.  Absent evidence of any knee ankylosis, or recurrent subluxation or lateral instability, Diagnostic Code 5256 or 5257 is not for application.  While some limitation of knee motion has been shown, the evidence documents that  flexion has been limited to, at most, 90 degrees after repetitive motion, and extension has been limited to, at most, 5 degrees.  These  flexion and extension measurements for\the right and left knee are consistent with no more than a 0 percent (noncompensable) rating under Diagnostic Codes 5260 or 5261.  Hence, no higher rating is assignable pursuant to either, or both, of these diagnostic codes on the basis of limited knee motion.  With respect to diagnostic codes for evaluating ankle disability, as the record does not support a finding of any ankylosis of either ankle, evaluating either disability under Diagnostic Code 5270 is not warranted. 

As a final point, the Board emphasizes, as discussed above, that the 20 percent rating assigned for each tibial disability is based on consideration of all functional impairment associated with each lower extremity, to include limited knee and ankle motion.  As such, and under these circumstances, assigning  any additional rating, for either extremity,  for limited knee or ankle motion would not result in any higher rating(s) and would, in fact, violate the rule against pyramiding.  See 38 C.F.R. § 4.14. (providing that evaluation of the same manifestations under different diagnostic codes, or "pyramiding," is precluded).

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's right or left tibial stress reaction disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate each tibial stress reaction disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  The descriptive criteria such as slight, moderate, and marked, as well as the provisions of 38 C.F.R. §§ 4.40 and 4.45, allow for consideration of all aspects of each disability in assigning the appropriate disability rating.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's right and left  tibial stress disabilities at issue. 

The Board further notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional tibial impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of any claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board further notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered a component of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not asserted, and the record does not otherwise indicate that a TDIU due solely to the service-connected right and/or left tibial stress syndrome is sought or warranted.  The December 2012 VA examiner stated that the Veteran's disability affected her ability to work in that she had difficulty ambulating down the hallways, standing for long periods of time, or lifting over 10 pounds.  However, the examination report also indicates that the Veteran was currently employed on a full-time basis, and there is otherwise no evidence or allegation that she is actually or effectively rendered unemployable by either disability under consideration. As the matter of a TDIU due to any disability(ies) under consideration has not been raised in conjunction with the current claim for increase, the Veteran's entitlement to such benefit  need not be addressed in conjunction with the current appeal.

For all the foregoing reasons, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, a 20 percent rating, each, for right and left tibial stress reaction, for the period from October 18, 2005 through December 6, 2012, is warranted, but that a rating in excess of 20 percent for each disability must be denied.  The Board has favorably applied the benefit-of-the-doubt doctrine in reaching the conclusion to award higher, 20 percent ratings from October 14, 2005, but finder that the preponderance of the evidence is against assignment of any higher rating for either disability at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





						(CONTINUED ON NEXT PAGE)




ORDER

A 20 percent rating for right tibial stress reaction, for the period from October 18, 2005 through December 6, 2012, is granted, subject to the legal authority governing  the payment of compensation.

A 20 percent rating for left tibial stress reaction, for the period from October 18, 2005 through December 6, 2012 is granted, subject to the legal authority governing  the payment of compensation.

A disability rating in excess of 20 percent for right tibial stress reaction is denied.

A disability rating in excess of 20 percent for left tibial stress reaction is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


